UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7211


JAMES LEE CECIL, JR.,

                    Plaintiff - Appellant,

             v.

DR. LARGE,

                    Defendant - Appellee,

             and

DR. KOSCINSKI,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00641-EKD-JCH)


Submitted: April 17, 2020                                         Decided: April 27, 2020


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Dismissed in part, vacated in part, and remanded by unpublished per curiam opinion.


James Lee Cecil, Jr., Appellant Pro Se. Laura May Hooe, MORAN, REEVES & CONN,
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Cecil, a Virginia inmate, appeals the district court’s order denying his motion

for a temporary restraining order (“TRO”) and preliminary injunctive relief. We must first

be sure that we have jurisdiction to review the district court’s order. Porter v. Zook, 803
F.3d 694, 696 (4th Cir. 2015).     Because this court lacks jurisdiction to review the denial

of a TRO, absent extraordinary circumstances not present here, we dismiss this portion of

the appeal. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301,

1303-05 (1985), Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

However, an order denying a preliminary injunction is an immediately appealable

interlocutory order. 28 U.S.C. § 1292(a)(1) (2012).

       This court reviews the denial of a preliminary injunction for abuse of discretion.

Roe v. Dep’t of Def., 947 F.3d 207, 219 (4th Cir. 2020). In evaluating the district court’s

decision, “we review factual findings for clear error and assess legal conclusions de novo.”

Fusaro v. Cogen, 930 F.3d 241, 248 (4th Cir. 2019). In order to receive a preliminary

injunction, a plaintiff “must establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.” Roe, 947 F.3d at

219. A preliminary injunction is “an extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). If the district “court applied a correct preliminary injunction

standard, made no clearly erroneous findings of material fact, and demonstrated a firm

grasp of the legal principles pertinent to the underlying dispute,” no abuse of discretion

                                               2
occurred. Centro Tepeyac v. Montgomery Cty., 722 F.3d 184, 192 (4th Cir. 2013) (en

banc).

         We conclude that the district court abused its discretion in failing to make

particularized findings of fact supporting its decision. When a district court is “granting or

refusing interlocutory injunctions the court shall . . . set forth the findings of fact and

conclusions of law which constitute the grounds for its actions.” Hoechst Diafoil Co. v.

Nan Ya Plastics Corp., 174 F.3d 411, 423 (4th Cir. 1999) (internal quotation marks

omitted); see Fed. R. Civ. P. 52(a)(2); H & R Block Tax Servs. LLC v. Acevedo-Lopez, 742
F.3d 1074, 1078 (8th Cir. 2014) (“[P]articularized findings and reasons are needed for

meaningful appellate review.”); cf. Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505,

522 (4th Cir. 2003) (concluding that district court’s statement in final judgment that it had

jurisdiction to consider claim was erroneous in absence of findings required by Rule 52(a)).

In Cecil’s response to Defendant Crystal Large’s first motion for summary judgment, he

attached a signed declaration, made under penalty of perjury, which stated that Large is the

medical care provider at his new prison. However, the district court failed to discuss the

conflicting factual statements between Cecil’s declaration and Large’s affidavit, in which

Large stated she had not treated Cecil since he transferred to another facility within the jail

system. Instead, the district court accepted the facts asserted in Large’s affidavit without

discussion. Such acceptance—devoid of any factual discussion—does not allow for an

appellate court to conduct meaningful appellate review.

         Accordingly, we dismiss Cecil’s appeal of the denial of a TRO, vacate the order as

it relates to the denial of a preliminary injunction, and remand for further proceedings. We

                                              3
deny Cecil’s motion for a default judgment and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                             DISMISSED IN PART, VACATED IN PART,
                                                                 AND REMANDED




                                            4